ORDER

PER CURIAM.
AND NOW, this 23rd day of May, 1997, it is ordered that the warrant of execution scheduled for the week of June 1, 1997 is stayed pending the filing of a petition for writ of certiorari or a petition to extend the time thereof with the United States Supreme Court. Upon the timely filing with the United States Supreme Court, the execution shall be stayed pending action by the United States Supreme Court on the petition for certiorari from this Court’s ruling in Commonwealth v. Craver, — Pa. -, 688 A.2d 691 (1997).
This stay is automatically dissolved by the failure to file the aforesaid petitions by June 6,1997.